\QW\I¢\UlAUN|-‘

NNNNNNNNN\_\-¢\_\_o_l_o-¢~o_l_
®\l¢\UlAUNl-‘¢\b®`l¢\UIAUN-\¢

Case 3:18-cv-00296-LR|-|-CBC Document 60 Filed 01/11/19 Page 1 of 5

Robert D. Mitchell (admitted pro hac vice)

William M. Fischbach III (admitted pro hac vice)

Christopher J. Waznik (admitted pro hac vice)
Jason C. Kolbe, Nevada Bar No. 1 1624
Kevin S. Soderstrom, Nevada Bar No. 10235

'll§ TIFFAN¥~&BOSOO

Camelback Esplanade II, Seventh Floor
2525 East Camelback Road

Phoenix, Arizona 85016-4229
Telephone: (602) 255-6000

Fax: (602) 255-0103

E-mails: rdm@tblaw.com; wmf@tblaw.com;

ciw@tblaw.com; ick@tblaw.com; kss@tblaw.com

Counsel for Defendant/Counterclaimant Martin Tripp

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

 

TESLA, INC., a Delaware corporation,
P|aintiff,

vs.
MARTIN TRIPP, an individual,

Defendant.

 

MARTIN TRIPP, an individual,

Counterclaimant,
vs.
TESLA, INC., a Delaware corporation,

Counterdefendant.

 

 

 

Case No. 3:18-cv-00296-LRH-CBC

STIPULATION FOR COURT ORDER
DIRECTING GOOGLE LLC TO
PRODUCE CERTAIN
COMMUNICATIONS

 

\S®\lG\UlAbJNd-‘

NNNNNNNNN__\-\__o-ol_l_o_l_
M\l¢\UlAUNl-l¢\b®\l¢\UI-BUN_¢

 

Case 3:18-cv-00296~LR|-|-CBC Document 60 Filed 01/11/19 Page 2 of 5

Pursuant to Local Rule 7-1, Defendant/Counterclaimant Martin Allen Tripp (“Mr.
Tripp”) and Plaintiff/Counterdefendant Tesla, Inc. (“Tesla”) submit the following
Stipulation for Court Order Directing Google LLC to Produce Certain Communications. In
support of and as good cause for this stipulation, the parties state that Tesla served a
preservation subpoena on Google at the outset of this case. Rather than involving the Court
with respect to issues concerning the Stored Communications Act, Mr. Tripp agreed to
consent to Google producing information preserved by Google pursuant to the subpoena
provided that such information was first produced to his counsel for review. Google has
advised that it will produce the preserved information provided the Court enters the
following findings and order.

For the foregoing reasons, the parties stipulate and respectfully request that the Court
find and order as follows:

l. Mr. Tripp is the registered account holder and sole authorized user of a Google
account associated with the Gmail address gt_iitartripp_@gmail.com (“Google Account”).

2. Mr. Tripp consents to Google delivering and divulging the contents of the
respective Google Account (including, without limitation, Gmail, Drive, Hangouts, Docs,
Slides, and Sheets) as described further below. The court finds that this consent is sufficient
pursuant to the Stored Communications Act 18 U.S.C § 2701 et seq.

3. Within three (3) days of the entry of this Order, counsel for Mr. Tripp will
email to the user (guitartripp@gmail.com) a copy of this Order.

4. Within ten (10) days of the entry of this Order, Mr. Tripp shall send an email
message from the user’s Gmail account listed above to oo le-le al-su ort oo le.com
with this Order attached (“Consent Email”). The Consent Email shall state that the user
consents to Google’s disclosure of the documents and communications dated between
October 1, 2017 and the present associated with the Google Account, which are in the
Google Account, were recently deleted from the Google Account, or were preserved

pursuant to the request(s) in this matter (the “Documents”).
2

 

 

 

\¢W`IG\UleUNo-o

NNNNNNNNN\-¢\_\_o_u-\o_\_»-¢o-\_
W\IQ\MANN~Q\¢®QG\U|AUN~¢

 

Case 3:18-cv~00296-LRH-CBC Document 60 Filed 01/11/19 Page 3 of 5

5. The Consent Email shall further state that the user consents to Google
delivering the Documents to Robert D. Mitchell, William M. Fischbach, and Christopher J.
Waznik of Tiffany & Bosco, P.A., 2525 E. Camelback Road, Suite 700, Phoenix, Arizona
85016.

6. Within ten (10) days of the receipt of the Consent Email, Google shall write or
otherwise record the Documents, to the extent any exist and are reasonably available, on a
separate compact disc (CD) or other fixed medium and mail via overnight courier to: Robert
D. Mitchell, William M. Fischbach, and Christopher J. Waznik of Tiffany & Bosco, P.A.,
2525 E. Camelback Road, Suite 700, Phoenix, Arizona 85016.

7. Google’s production, as outlined in paragraph 6, will complete Google’s
discovery obligation in this matter.

/
/

\\\\\\\

\\\\

 

\QW\|¢\U|¢BUN\-¢

NNNNNNNNNo-¢l_»-‘o_o_~o-ol-o_
®~l¢\UleUN_¢\¢®\l¢\tllebJNo-¢¢

 

Case 3:18-cv-00296»LRl-l-CBC Document 60 Filed 01/11/19 Page 4 of 5

DATED this llth day of January, 2019.

TIFFANY & BOSCO, P.A.

By /s/ William M. Fischbach, III
William M. Fischbach, III
Counsel for Defendant/Counterclaimant

HUESTON HENNIGAN LLP

By /s/ Allison L. Libeu (with Dermission)
Allison L. Libeu
Counsel for Plaintiff/Counterdefendant

w

IT IS SO ORDERED

 
  
  

W>

The onorable ar Baldwin Carry
ited States M 1strate Judge

DATED; /l/ / 517 ZO[?

 

\GW`|¢\UIBUN_

NNNNNNN_l-o-ov__o-____
zg¢\w&UN_Q\$@`l¢\(h-BUN~Q

 

Case 3:18-cv-00296-LRl-|-CBC Document 60 Filed 01/11/19 Page 5 of 5

CERTIFICATE OF SERVICE
I hereby certify and declare under penalty of perjury that on January ll, 2019, I

electronically filed the foregoing with the Clerk of Court for filing and uploading to the
CM/ECF system which will send notification of such filing to all parties of record.

/s/ Kaleigh Peralta

 

 

 

